

113 S2055 RS: Corps of Engineers Cooperative Joint Management Restoration Act
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 652113th CONGRESS2d SessionS. 2055[Report No. 113–309]IN THE SENATE OF THE UNITED STATESFebruary 27, 2014Mr. Boozman (for himself, Mr. Blunt, Mrs. McCaskill, Mr. Pryor, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksDecember 12, 2014Reported by Mrs. Boxer, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo allow for the collection of certain user fees by non-Federal entities.1.Short titleThis Act may be cited as the
		  Corps of Engineers Cooperative Joint Management Restoration Act.2.Challenge cost-sharing program for management of recreation facilitiesSection 225 of the Water Resources Development Act of 1992 (33 U.S.C. 2328) is amended—(1)by redesignating subsection (c) as subsection (d); and(2)by inserting after subsection (b) the following:(c)User fees(1)Collection of feesThe Secretary(1)Collection of fees(A)In generalThe Secretary may allow a non-Federal public or private entity that has entered into an agreement pursuant to
			 subsection (b) to collect user fees for the use of developed recreation
			 sites and facilities, whether developed or constructed by that entity or
			 the Department of the Army.(B)Use of visitor reservation servicesA public or private entity described in subparagraph (A) may use to manage fee collections and
			 reservations under this section any visitor reservation service that the
			 Secretary has provided for by contract or interagency agreement, subject
			 to such terms and conditions as the Secretary determines to be
			 appropriate.(2)Use of feesA non-Federal public or private entity that collects user fees under paragraph (1) may—(A)retain up to 100 percent of the fees collected, as determined by the Secretary; and(B)notwithstanding section 210(b)(4) of the Flood Control Act of 1968 (16 U.S.C. 460d–3(b)(4)), use
			 that amount for operation, maintenance, and management at the recreation
			 site at which the fee is collected.(3)Terms and conditionsThe authority of a non-Federal public or private entity under this subsection shall be subject to
			 such terms and conditions as the Secretary determines necessary to protect
			 the interests of the United States..December 12, 2014Reported with amendments